             20-50805-rbk Doc#121-2 Filed 07/09/21 Entered 07/09/21 12:55:29 Exhibit B. Listing
                                          Agreement Pg 1 of 13




                   KRISJENN RANCH, LLC - By: Larry Wright

                          410 SPYGLASS
                               MCQUEENEY, , TX 78123
                        (210)288-2806
                        larrymwright54@yahoo.com

                   Texas Ranches For Sale
                        609 FM 289
                              Comfort, TX 78013
                      (210)859-6256                                    (210)579-1900
                      Griffin@TexasRanchesForSale.com




                                                        Uvalde
            980 +/- Acres out of A0164 ABSTRACT 0164 SURVEY 687 21.04, A0165 ABSTRACT 0165 SURVEY 689 950.36




                                                            Described as Exhibit "A"




Texas Ranches For Sale, 609 FM 289 Comfort TX 78013                           2108596256   2105791900   Uvalde - Wright,
Ken Hoerster
20-50805-rbk Doc#121-2 Filed 07/09/21 Entered 07/09/21 12:55:29 Exhibit B. Listing
                             Agreement Pg 2 of 13




N/A




                                                                   N/A


                                        X




                                                                          Uvalde - Wright,
    20-50805-rbk Doc#121-2 Filed 07/09/21 Entered 07/09/21 12:55:29 Exhibit B. Listing
                                 Agreement Pg 3 of 13



                                                                             8,700,000.00




                               July 1, 2021                                       July 31, 2022




X       4.500
X     3% of sales price if an outside Broker does not represent the Buyer.




                                                                                       Uvalde - Wright,
    20-50805-rbk Doc#121-2 Filed 07/09/21 Entered 07/09/21 12:55:29 Exhibit B. Listing
                                 Agreement Pg 4 of 13




                                                                                                      90




                                                                Uvalde or Kendall




X




    X
            14                                                                      Time to prepare
        marketing material and take photographs of the ranch.




                                                                                        Uvalde - Wright,
20-50805-rbk Doc#121-2 Filed 07/09/21 Entered 07/09/21 12:55:29 Exhibit B. Listing
                             Agreement Pg 5 of 13




                                                      N/A




                                                                          Uvalde - Wright,
    20-50805-rbk Doc#121-2 Filed 07/09/21 Entered 07/09/21 12:55:29 Exhibit B. Listing
                                 Agreement Pg 6 of 13


                X




                                          2.250                       N/A
                                          2.250                       N/A



                                          2.250                       N/A
                                          2.250                       N/A



X




                                                                              Uvalde - Wright,
20-50805-rbk Doc#121-2 Filed 07/09/21 Entered 07/09/21 12:55:29 Exhibit B. Listing
                             Agreement Pg 7 of 13



    #

    #


    #



    #
    #




X

                               X
X




                                                                          Uvalde - Wright,
20-50805-rbk Doc#121-2 Filed 07/09/21 Entered 07/09/21 12:55:29 Exhibit B. Listing
                             Agreement Pg 8 of 13




                                                                          Uvalde - Wright,
        20-50805-rbk Doc#121-2 Filed 07/09/21 Entered 07/09/21 12:55:29 Exhibit B. Listing
                                     Agreement Pg 9 of 13




    1. Broker will make best effort to give Seller at least 24 hours notice, prior to any scheduled showings.




X
X




X




                                                                                                   Uvalde - Wright,
20-50805-rbk Doc#121-2 Filed 07/09/21 Entered 07/09/21 12:55:29 Exhibit B. Listing
                            Agreement Pg 10 of 13




                                                                            Uvalde - Wright,
        20-50805-rbk Doc#121-2 Filed 07/09/21 Entered 07/09/21 12:55:29 Exhibit B. Listing
                                    Agreement Pg 11 of 13




                                                  X




Texas Ranches For Sale                            Larry Wright



X



Griffin Kott




                                                                                  Uvalde - Wright,
20-50805-rbk Doc#121-2 Filed 07/09/21 Entered 07/09/21 12:55:29 Exhibit B. Listing
                            Agreement Pg 12 of 13
             20-50805-rbk Doc#121-2 Filed 07/09/21 Entered 07/09/21 12:55:29 Exhibit B. Listing
                                         Agreement Pg 13 of 13




Texas Ranches For Sale                                0567384    Info@TexasRanchesForSale.com             (830)249-9339


Ken Hoerster                                          0379395    Ken@TexasRanchesForSale.com              (210)859-6256

Ken Hoerster                                          0379395    Ken@TexasRanchesForSale.com              (210)859-6256


Griffin Kott                                          0667939   Griffin@TexasRanchesForSale.com           (830)889-5759




Texas Ranches For Sale, 609 FM 289 Comfort TX 78013                          2108596256      2105791900          Kott, Griffin -
Ken Hoerster
